DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 20 March 2020.  In view of this communication, claims 1-5 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on 20 March 2020 and 14 September 2020 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Work Device with Air-cooled Linear Motor.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaka et al. (JP 2010-172071 A), hereinafter referred to as “Nagasaka”.
Regarding claim 1, Nagasaka discloses a work device [10] (fig. 1-2; ¶ 0014) comprising: 
a cover [352] provided on a base [20] configured to form a work space between the cover [352] and the base [20] (fig. 2; ¶ 0014, 0053); 
a linear motor [72/74] disposed in the work space, the linear motor [72/74] having an extended stator [120/122] and a movable element [130/132] moving along the stator [120/122] in a transfer direction (fig. 2-3; ¶ 0024); and 
a work executing section [36/38] provided on the movable element [130/132] to execute a predetermined work (fig. 2; ¶ 0015-0017, 0021, 0054-0055; the holding heads are used to mount electronic circuit components onto the circuit board); 

    PNG
    media_image1.png
    654
    1320
    media_image1.png
    Greyscale

wherein the movable element [130/132] includes: a heat-dissipating section [330] configured to dissipate heat generated from a constituent member [140] to air, the constituent member [140] constituting at least one of the movable element [130/132] and the work executing section [36/38] (fig. 5-8, 22-28; ¶ 0025-0027, 0056-0057); a duct [850], covering the heat-dissipating section [330], which has an intake port [852] and an exhaust port [856/858]; and a blower [866/868] configured to blow the air from the intake port [852] to the exhaust port [856/858] (fig. 25-27; ¶ 0062-0064); and 
wherein the cover [352] includes: an intake opening [io] corresponding to the intake port [852] in a transfer region in which the movable element [130/132] moves in the transfer direction (fig. 2; air is exhausted from the top cover, implying that air is drawn in through lower openings such as the front gap); and an exhaust opening [354/862/864] corresponding to the exhaust port [856/858] in the transfer region (fig. 2, 25-27; ¶ 0053).

    PNG
    media_image2.png
    498
    666
    media_image2.png
    Greyscale

Regarding claim 2, Nagasaka discloses the work device [10] according to claim 1, wherein a pair of the linear motors [72/74] are arranged in parallel with a centerline of the work space (fig. 2; ¶ 0053; the openings [354] are positioned above the two linear motors, with one row above each motor; the rows of openings are disposed parallel to the centerline, along with the motor [74] on the near side), 
wherein the intake port [852] and the exhaust port [856/858] of the duct [850] of each of the two movable elements [130/132] corresponding to the two linear motors [72/74] are arranged symmetrically on the left and right of the centerline (fig. 2, 26; only components of the near linear motor [74] are shown), and 
wherein the cover [352] includes the two intake openings [io] and the two exhaust openings [354/862/864] (fig. 2, 26; only components of one linear motor [74] are shown).
Regarding claim 4, Nagasaka discloses the work device [10] according to claim 1, wherein the duct [850] has a tray [t] configured to capture water droplets that may enter from at least one of the intake port [852] and the exhaust port [856/858] (fig. 26; the application appears to define the “trays” merely as the lowest points in the air passages; thus the areas marked as “t” match the structure disclosed in the application).

    PNG
    media_image3.png
    448
    627
    media_image3.png
    Greyscale

Regarding claim 5, Nagasaka discloses the work device [10] according to claim 1, wherein the constituent member [140] is a linear drive coil [140] constituting the movable element [130/132] (fig. 5-8; ¶ 0025-0027, 0056-0057).
Allowable Subject Matter
Claim(s) 3 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, and all claims dependent thereon, the prior art does not disclose, inter alia, the work device according to claim 2, as stated above, wherein the two intake ports are located closer to the centerline than the two exhaust ports, and wherein the cover has an air introduction opening, between the two intake openings, configured to introduce air into the work space.
The closest prior art, Nagasaka, discloses the intake openings at the far sides of the cover from the centerline.  The prior art does not disclose the claimed arrangement of the existing intake openings, nor the additional air introduction opening.  In addition, besides the introduction of additional air, for which there is no demonstrated necessity, there does not appear to be any reason why one of ordinary skill in the art would add any additional openings.  Therefore, the above limitations are neither anticipated nor rendered obvious by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Kato et al. (US 2021/0152054 A1) discloses a work device comprising multiple linear motors with heat dissipating sections configured to dissipate heat generated from a constituent member to the air.
Nagasaka (US 2010/0181848 A1) discloses a work device comprising multiple linear motors with heat dissipating sections configured to dissipate heat generated from a constituent member to the air.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834